DETAILED ACTION
Claim Objections
Claims 34-40 are objected to because of the following informalities:  These claims depend from claim 1, which has been previously cancelled.  Only claim 33 can be examined.
Specification
The substitute specification filed 19 October 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 37 CFR 1.121(b) refers to amendments to the Specification and 37 CFR 1.125(c) refers to substitute specifications that recites “a substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph.”
Drawings
The drawings were received on 16 October 2021.  These drawings are unacceptable. The amended specification lists Figures 1-20 but the amended drawings .
Response to Arguments
Applicant’s arguments with respect to the following sections have been fully considered and are persuasive and have been withdrawn. 
ABOUT SPECIFICATIONS
ABOUT THE TITLE
ABOUT UNIVERSAL
ABOUT PLURALITY
The following arguments have been fully considered but they are not persuasive:
ABOUT POLARITY
The Applicant argues that “my granted claims” support polarity. It is unclear which application is being argued. The Applicant has had a patent granted in the US and supposedly has had a patent granted in Peru. The Applicant argues that a certified translation of the granted claims will show support for polarity. However, the Applicant hasn’t shown which word was translated poorly in the claim that could also mean polarity. While the cited claim in the argument recites sides that are equal and opposite, this doesn’t imply a polar relationship. The main issue the Examiner has it that “polarity” is not explicit in the original claims or specification. Furthermore, looking at the original specification, this “equal and opposite” limitation is not found, thus again showing that the Specification does not support “polarity”.
ABOUT STRUCTURAL
The Applicant argues that Figure 23 shows a building which means “a close structure”. The Examiner argues that structure and structural mean two different things. Yes, a building is a structure, but that doesn’t mean that the glass window panes in it are structural. A structural component would imply it is a part of the structure that carries a load [Dictionary.com noun definition #7 for building trades]. The original disclosure did not contemplate the loading of the connectors thus not predicating their structural properties.
ABOUT BRACKET
This argument merely comes down to the word “bracket”. The Specification calls it an angle, so that’s what it is, an angle. The claim doesn’t need to recite bracket because it’s just an angle. To overcome this rejection, the claim should be amended to “angle 
ABOUT WILLSEY
The Applicant argues about the differences between the Application and Willsey. It is unclear if the Applicant is arguing about features the invention has that Willsey doesn’t or ways that Willsey operates that the invention doesn’t do. However, it comes down to the claims. And as the Examiner will show in the rejection below, Willsey anticipates new Claim 33. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The 
The Applicant’s arguments with respect to the following sections have been considered but are moot because the offending subject matter has been cancelled in the examined claim:
THE INVENT IS ABOUT A BUILDING STRUCTURE
ABOUT SQUARE TUBULAR STRUCTURE
ABOUT PERFORATIONS
ABOUT VERTEX
ABOUT UNLIMITED ASSEMBLY
ABOUT PERPENDICULAR
ABOUT DIAMETRICALLY OPPOSITE DIRECTION
ABOUT CLAIM 32 “TWO DRILLING POSITIONS”
ABOUT HIS FOUR SIDES
Claim Objections
Claim 33 is objected to because of the following informalities:  Line 1 recites “consists of the making modular structures” which is poor English grammar. Line 3 recites “which includes, comprising:” has two redundant terms as comprising means which includes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Line 2 recites “used multiple times” but the [original] specification does not explicitly recite the universal parts are used multiple times and the [original] Figures do not show they are used multiple times implicitly since each type of angle bracket [elements 13, 14 and 15] are only shown being used once in the drawings.
Line 3 recites “their polarity” but there is no support for a polar nature of all the universal parts. While some of the universal parts, like the connector [assuming arguendo], may exhibit poles, the claim requires “a plurality of three 
Line 4 requires the connectors to be structural connectors but the [original] Specification does not recite them to be structural. While the connectors may be part of a building, the term structural implies that they can carry some sort of load, not just be part of a building.
Line 5 requires the angles to be angle brackets but the [original] Specification does not recite angle brackets, but merely angles.
Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3 recites “their polarity” as if the claim had already recited that the universal parts have polarity, but in fact, the claim did not set forth a polar nature of the universal parts.
Claim 33 recites the limitation "the making" on Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the use" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 33 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 9,394,714 to Willsey.
Regarding claim 33, Willsey teaches in Figure 1, a modular [comprised of a plurality of modules {panels} (Column 3, Line 23)] construction system (100) [structure (Column 3, Line 22)] consists of the making [constructing (Column 7, Lines 12-13)] modular [composed of modules {panels} (Column 3, Line 23)] structures (Column 3, Lines 23-24), based on the use of three types of universal parts [panel 102, angle 150 (Fig 5) and bolts (Column 3, Lines 66-67)] used multiple times [Figure 6B shows each of the element used multiple times (Column 7, Lines 1-6)], through their polarity [Figure 2C shows the panels have holes that are diametrically opposed, thus having a polarity], which includes, comprising: a plurality of universal (Column 2, Lines 59-60) structural [Figure 6B shows the panels pass the load of the roof (166) through them] connectors (102) [panels (Column 3, Line 24); a plurality of universal [the apertures in the angle brackets are identical to those in the panels (Column 5, Lines 55-60), thus making them universal] angle brackets (150, Fig 5) [channel (Column 5, Line 55)]; and a plurality of universal [Willsey only teaches one type of bolt, thus they can be used in any of the apertures] bolts (Column 3, Lines 66-67).
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635